United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.B., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL MOTOR CARRIER SAFETY
ADMINISTRATION, Cheyenne, WY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
William Hackney, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1281
Issued: May 18, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 1, 2008 appellant filed a timely appeal from a January 10, 2008 merit decision
of the Office of Workers’ Compensation Programs terminating her compensation. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s entitlement to medical
benefits effective January 10, 2008 for the accepted condition of bilateral epicondylitis.
FACTUAL HISTORY
On November 25, 2002 appellant, then a 57-year-old transportation specialist, filed a
claim alleging that she wrenched her right arm on November 21, 2002 in the performance of
duty. The Office accepted the claim, assigned file number xxxxxx514, for right lateral
epicondylitis.

On February 25, 2003 appellant filed an occupational disease claim alleging that she
experienced pain in her left arm due to factors of her federal employment. She related that she
used her left arm almost exclusively as her right arm was in a splint. The Office accepted the
claim, assigned file number xxxxxx127, for lateral epicondylitis of the left elbow. It further
accepted that appellant sustained right lateral epicondylitis and an aggravation of major
depressive disorder, single episode, under file number xxxxxx122. Appellant stopped work on
March 10, 2003 and received compensation for total disability.
On December 1, 2003 the Office determined that the record contained a conflict in
medical opinion between Dr. Jeffrey M. Hrutkay, a Board-certified orthopedic surgeon and
Office referral physician, and Dr. Eric E. Young, an attending Board-certified orthopedic
surgeon, regarding appellant’s work restrictions. It referred her to Dr. Herbert H. Maruyama, a
Board-certified orthopedic surgeon, for an impartial medical examination. On December 12,
2003 Dr. Maruyama found that appellant continued to experience subjective symptoms of right
and left epicondylitis. He determined that she could work full time with restrictions.1
On April 15, 2005 the Office notified appellant of its proposed termination of her
compensation and medical benefits for the accepted conditions of right and left epicondylitis
based on Dr. Maruyama’s report.2 By decision dated June 15, 2005, it finalized its termination
of her compensation and authorization for medical benefits for bilateral epicondylitis under file
numbers xxxxxx514, xxxxxx127 and xxxxxx122. In a decision dated July 12, 2006, the Office
denied modification of its June 15, 2005 termination decision. Appellant appealed to the Board.
On December 20, 2006 the Board determined that the case record submitted on appeal was
incomplete and remanded the case for reconstruction of the case record and a new decision on
the merits.3
On April 13, 2007 the Office referred appellant to Dr. Alfred C. Lotman, a Boardcertified orthopedic surgeon, for a second opinion examination. Dr. Lotman performed an
examination on May 2, 2007 and diagnosed chronic bilateral lateral epicondylitis of the elbows.
He found that appellant had exaggerated pain behaviors. Dr. Lotman opined that she could work
full time with permanent restrictions of reaching for two hours per day, performing repetitive
wrist and elbow movements for two hours per day, pushing and pulling up to 10 pounds two
hours per day and reaching above her shoulder one hour per day.
On May 17, 2007 the Office notified appellant of its proposal to terminate her
compensation as the opinions of Dr. Maruyama and Dr. Lotman supported that she could
perform her usual employment duties.

1

By decision dated February 9, 2004, the Office denied appellant’s request for a schedule award on the grounds
that the evidence did not establish that she sustained a permanent impairment due to her work injury.
2

The Office noted that it was still adjudicating the issue of whether appellant continued to have residuals of her
psychological condition.
3

Order Remanding Case, Docket No. 06-1819 (issued December 20, 2006).

2

In a report dated May 29, 2007, Dr. Michael P. Kuhn, a Board-certified orthopedic
surgeon, asserted that appellant had a partial loss of function in her upper extremities. He found
that she could perform sedentary work activities.
The Office determined that a conflict in medical opinion existed between Dr. Lotman and
Dr. Kuhn regarding appellant’s diagnosis and work restrictions. It referred appellant to
Dr. Jeffrey Sabin, a Board-certified orthopedic surgeon, for an impartial medical examination.
On September 27, 2007 Dr. Sabin reviewed appellant’s history of injury and the medical
evidence of record. He diagnosed a history of bilateral elbow epicondylitis, a history of
depression and findings of fibromyalgia. Dr. Sabin related that appellant’s current diagnosis
remained bilateral elbow epicondylitis and evidence of fibromyalgia with positive trigger points
and negative mock trigger points. He stated:
“Because of the physical exam[ination] being negative at the lateral epicondyles
(the pain when she has resisted extension of the wrist for the fingers) I am
concerned that the fibromyalgia has overtaken her symptomatology and perhaps
lateral epicondylitis would not be direct issues. This would seem likely in that
[appellant] has not worked since March 2003 and Dr. Lotman has stated in his
note that[,] if she does not have the aggravating symptoms of repetitive motion,
she should not have the lateral epicondylitis symptoms any longer. Therefore, it
may be that the fibromyalgia is the predominant issue with multiple trigger points,
which just happened to include the lateral epicondyle. Therefore, in conclusion,
the bilateral epicondylitis may be resolved at this point, [appellant] now being left
with fibromyalgia symptoms.”
Regarding the question of whether appellant had continued residuals of her employment
injury, Dr. Sabin related:
“[Appellant] does have continuing residuals of pain at the lateral epicondylar area.
However, I believe this is an issue concerning fibromyalgia on today’s
exam[ination] rather than bona fide lateral epicondylitis based on the physical
exam[ination]. Therefore, this condition actually may be [the] result currently of
[a] nonwork[-]related condition. The epicondylitis does not appear to be the
diagnosis again based on above physical exam[ination] findings.”
Dr. Sabin opined that appellant could return to full-time work with no repetitive motion
of the wrist and elbow, lifting up to five pounds and pushing and pulling 10 pounds.
On November 6, 2007 the Office notified appellant of its proposed termination of her
medical benefits for bilateral epicondylitis under file numbers xxxxxx122, xxxxxx127 and
xxxxxx514. It determined that Dr. Sabin found no residuals of bilateral epicondylitis.
On November 30, 2007 appellant’s representative argued that Dr. Sabin’s opinion did not
support that she had no further condition or disability due to bilateral elbow epicondylitis.
Counsel further raised concerns about the initial second opinion evaluation by Dr. Hrutkay. He
also noted that Dr. Sabin was previously an associate of Dr. Maruyama, a prior impartial medical
examiner.

3

By decision dated January 10, 2008, the Office terminated appellant’s entitlement to
medical benefits effective that date for the accepted condition of bilateral epicondylitis of the
elbows. It noted that at the time Dr. Sabin examined her on September 27, 2007 he was no
longer an associate of Dr. Maruyama. The Office further indicated that it did not rely on
Dr. Hrutkay’s opinion as the weight of the evidence in terminating authorization for medical
benefits.
On appeal appellant’s attorney contends that Dr. Sabin’s finding that her condition of
bilateral epicondylitis may have resolved and that she has fibromyalgia is unsupported by
rationale and insufficient to support a termination of her medical benefits. Counsel further noted
that the Office never finalized its May 17, 2007 notice of proposed termination of compensation
and asserted that the Office was attempting to terminate medical benefits without terminating
compensation.
LEGAL PRECEDENT
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. The right to medical benefits for an
accepted condition is not limited to the period of entitlement for disability compensation.4 To
terminate authorization for medical treatment, the Office must establish that appellant no longer
has residuals of an employment-related condition which require further medical treatment.5
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.6 The implementing regulations state that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an Office medical adviser, the Office shall appoint a third
physician to make an examination. This is called a referee examination and the Office will select
a physician who is qualified in the appropriate specialty and who has no prior connection with
the case.7 In situations where there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.8

4

Pamela K. Guesford, 53 ECAB 727 (2002).

5

Id.

6

5 U.S.C. § 8123(a).

7

20 C.F.R. § 10.321.

8

Darlene R. Kennedy, 57 ECAB 414 (2006); David W. Pickett, 54 ECAB 272 (2002); Barry Neutuch, 54 ECAB
313 (2003).

4

ANALYSIS
The Office accepted that appellant sustained right lateral epicondylitis under file number
xxxxxx514, right lateral epicondylitis and an aggravation of major depressive disorder under file
number xxxxxx122 and left lateral epicondylitis under file number xxxxxx127. Appellant
stopped work on March 10, 2003.9
The Office determined that a conflict existed between Dr. Lotman, an Office referral
physician, and Dr. Kuhn, appellant’s attending physician, regarding her diagnosis and work
restrictions. It referred her to Dr. Sabin, a Board-certified orthopedic surgeon, for an impartial
medical examination. When the record contains a conflict in medical opinion and the case is
referred to an impartial medical specialist for the purpose of resolving the conflict, the opinion of
such specialist, if sufficiently well rationalized and based upon a proper factual background,
must be given special weight.10 The Board finds that the Office improperly terminated
appellant’s authorization for medical treatment for the accepted conditions of bilateral
epicondylitis based on the opinion of Dr. Sabin. In a report dated September 27, 2007, Dr. Sabin
related that the current diagnosis continued to be bilateral elbow epicondylitis.11 On examination
he found positive trigger points and negative mock trigger points for fibromyalgia. Dr. Sabin
asserted that based on the physical examination appellant’s “bilateral epicondylitis may be
resolved at this point….” He found that her residual pain in the lateral epicondylar area could be
the result of fibromyalgia. Dr. Sabin concluded that epicondylitis did not “appear to be the
diagnosis” based on the findings on examination.
The Board finds that Dr. Sabin’s opinion that appellant’s bilateral epicondylitis “may be
resolved” is speculative in nature and thus of diminished probative value.12 In order to terminate
authorization for medical treatment, the Office must establish that appellant no longer has
residuals of an employment-related condition which requires further medical treatment.13 As
Dr. Sabin did not provide a reasoned, unqualified opinion that appellant had no further residuals
of her employment injury, the Board finds that the Office did not meet its burden of proof to
terminate appellant’s authorization for medical benefits.
CONCLUSION
The Board finds that the Office improperly terminated appellant’s entitlement to medical
benefits.
9

At the time of this appeal, the Office has not issued a final decision terminating compensation or medical
benefits for the psychiatric condition.
10

See Darlene R. Kennedy, supra note 8.

11

As noted by appellant’s attorney, Dr. Sabin was previously associated with Dr. Maruyama, who performed an
earlier impartial medical examination. At the time of Dr. Sabin’s examination, however, he was no longer in
practice with Dr. Maruyama.
12

L.R. (E.R.), 58 ECAB ___ (Docket No. 06-1942, issued February 20, 2007); Kathy A. Kelley, 55 ECAB
206 (2004).
13

See Kathryn E. Demarsh, 56 ECAB 677 (2005).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 10, 2008 is reversed.
Issued: May 18, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

